Title: Nov. 22. Fryday.
From: Adams, John
To: 


       
        
        Made a Visit to Dr. Bancroft, and spent an hour or two with him. Mr. Walpole he says is a Correspondent of Mr. Fox. I told him I wished I could have two hours Time with Fox.—Visited Mr. Mayo, Livingston, Vaughan, Rogers and Lady and Mr. Jay.
       
       
        
        Mr. Jay says that Oswald received a Courier from London last Evening. That his Letters were brought in while he was there. That Oswald read one of them and said, that “the Tories stick.” That Stratchey is coming again, and may be expected today. Oswald call’d upon him this morning, but young Franklin was there: so he said nothing, as he would not speak before him. Jay says We had now to consider, whether We should state the question in writing to the Comte de Vergennes, and ask his Answer.
       
       
        
        I said to him We must be more dry and reserved and short with him (Oswald) than We had been. He said We must endeavour to discover, whether they agree to all the other Points. I asked what he thought of agreeing to some Compensation to the Tories, if this Court advised to it. He said they would be very mad if We did. He said that a Tract of Land, with a Pompous Preamble, would satisfy the English. But he would call upon Oswald this Afternoon, and endeavour to know more, and call upon me in the Evening.
       
       
        
        Bancroft said to day, that Fitsherbert was sensible but conceited, that the Englishmen who were acquainted with him however said he was reserved about the Secrets of his Negotiation: But he expressed openly his Feelings, when Rayneval went over to England, as it implied or seemed to imply a Want of Confidence in him. He was displeased... That he had dined with him and Mr. Jay, at Mr. Oswalds.
       
       
        
        He said he found that the Englishmen here, were prepared with their Quibbles, about the Acknowledgment of American Independence. That the enabling Act did not impower the King, to grant such a Commission. It enabled him to make Peace with the Colonies, and to treat and conclude with any Discription of Men, but not expressly to acknowledge them independent States. So that it might be cast upon the Crown or Ministry as an illegal Act. Ld. Cambden had given his Opinion that the Act did not authorize the K. to acknowledge the Independence of America.
       
       
        
        To this it may be answered that the King or Crown cannot go back. That an Act of Parliament only can annul it. The K. would make himself ridiculous in the Eyes of all Men, Souvereigns especially, if he should consent to such an Act. That a Vote of either House of Parliament, declaring the Commission illegal and null, would never pass. It would break off all Negotiations, allarm America and raise a Rebellion in England.
       
       
        
        But the Truth is, the Crown of England is absolute in War and Peace. There is not even a fundamental Law, as there is, in France, that the King can not allienate the domains of the Crown. On the contrary by the British Constitution, the King has Power to cede and Alienate Parts and indeed all his Dominions, i.e. there is no Limitation.
       
       
        
        Bancroft said there is an Act of Parliament that the King shall never alienate Gibraltar. So that Gibraltar cannot be ceded to Spain without an Act of Parliament.
       
       
        
        B. says that Mr. Ganier is in Burgundy upon his Estate, where he passes the Summers, and comes only to Paris in the Winter.
       
       
        
        B. said if the K. in his Speech should not announce Mr. Oswalds Commission, you Gentlemen Commissioners would do well to take some measures for the Publication of it, in England and abroad.
       
       
        
        I said I wondered, that Mr. Fox had not sent over some Friend here, during the Conferences, to pick up what he could of Intelligence. But upon Recollection, I said his Friends, Richmond, Keppell, Townsend, Cambden &c. were in the Council and Cabinet, and therefore no doubt informed him, of all Intelligence, and let him into all the Secret of Affairs.
       
       
        
        Dr. Franklin, upon my saying, the other day, that I fancied he did not exercise so much as he was wont, answered, “Yes, I walk a League every day in my Chamber. I walk quick and for an hour, so that I go a League. I make a Point of Religion of it.” I replied, that as the Commandment Thou shalt not kill, forbid a Man to kill himself as well as his Neighbor, it was manifestly a Breach of the 6. Commandment not to exercise. So that he might easily prove it to be a religious Point.
       
       
        
        Bancroft said to day, That it was often said among the French People, that M. de Vergennes loved Spain too well, and was too complaisant to the Spanish Court. That he was ambitious of being made a Grandee of Spain, in order to cover his Want of Birth, for that he was not nobly born.—This I fancy is a Mistake. But such are the Objects, which Men pursue. Titles, Ribbons, Stars, Garters, Crosses, Keys, are the important Springs that move the Ambition of Men in high Life.—How poor! how mean! how low! Yet how true.—A low Ambition indeed! The Pride of Nobles and of Kings.
       
       
        
         
         Let us, since Life can little more supply 
        
        
         
         Than just to look about Us and to die, 
        
        
         
         Expatiate free.
        
       
      